Citation Nr: 0828043	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for adverse reaction to 
anthrax injections.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and C.J.


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1982 to April 1982 and from October 2003 to 
February 2005.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan Puerto, Rico which denied the veteran's claim for 
entitlement to service connection for adverse reactions to 
anthrax injections. 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at Winston- Salem in March 2008.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board notes that the veteran submitted additional 
pertinent evidence to the Board in March 2008 with a waiver 
of consideration by the agency of original jurisdiction 
pursuant to 38 C.F.R. § 20.1304 (2007).  Therefore, the Board 
finds that the solicitation of a waiver and/or remand for the 
RO's initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served during Peacetime and the Gulf War Era.  
The Board notes that the while the veteran's complete service 
medical records (SMRs) are not associated with the claims 
file, there is indication that he suffered from an immediate 
adverse reaction to anthrax injections while serving on 
active duty.  Records contain specific complaints of tingling 
in the face and stomach problems shortly following injection.  

The Board further notes that the veteran has reported that he 
continues to experience complications related to the anthrax 
injections.  See May 2006 Notice of Disagreement.  He 
complains of tingling in his face consistent with what he 
experienced in service, as well as numbness and tingling in 
his right arm.  He has also reported occasional stomach 
problems.  

The Board acknowledges that the veteran underwent a general 
VA examination in May 2005 in which the examiner concluded 
that the veteran's claimed adverse reactions to the anthrax 
injections had resolved.  However, although the examiner 
noted the complaints that the veteran experienced immediately 
following the injections in service, the examiner made no 
reference to the residuals that the veteran has reportedly 
experienced since that time.  Given the nature of his 
complaints, the Board finds that a VA neurological 
examination is necessary, to clarify to what extent, if any, 
that adverse reactions to anthrax injections are currently 
present and if so, whether they may be related to military 
service. 

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should schedule the veteran 
for a 
neurological examination to determine 
the nature and etiology of the veteran's 
claimed adverse reactions to anthrax 
injections.  The examiner should review 
the claims file, and obtain a complete 
history from the veteran as to the 
nature of his symptomatology.  The 
examiner should offer an opinion as to 
whether the veteran's persistent or 
recurrent symptoms are at least as 
likely as not (50 percent or greater 
probability) related to an in-service 
disease or injury, to include receiving 
anthrax injections in service.  A 
complete rationale should be provided 
for any opinions given.  If the 
requested medical opinions cannot be 
given, the examiner(s) should state the 
reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
adverse reactions to anthrax injections.  
If service connection is not granted, an 
appropriate supplemental statement of 
the case should be issued.  The veteran 
and his representative should be 
afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




